Citation Nr: 1824915	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder strain, claimed as secondary to left hip degenerative joint disease (DJD). 

2.  Entitlement to service connection for bilateral wrist strain, claimed as secondary to left hip DJD.  

3.  Entitlement to service connection for a right ankle condition, claimed as secondary to left hip DJD.

4.  Entitlement to an increased disability rating in excess of 30 percent for left hip DJD prior to September 8, 2015; in excess of 70 percent beginning September 8, 2015; and in excess of 90 percent beginning February 13, 2017.  
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to December 1995. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2015 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).   

Also on appeal is a February 2017 rating decision denying service connection for conditions of the bilateral wrists and shoulders.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

In a May 2014 substantive appeal, the Veteran requested a Travel Board hearing.  In October 2015, he withdrew that request. 

In November 2016, the Board remanded issues 3-4 to the agency of original jurisdiction (AOJ) for additional development.  

During the course of the appeal, in a September 2015 rating decision, the RO granted a 70 percent rating for the left hip disability effective from September 8, 2015.  Then, in a July 2017 rating decision, the RO increased the disability rating of the left hip disability to 90 percent effective from February 13, 2017.  The current staged ratings do not represent the maximum disability ratings assignable for this left hip disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for higher ratings, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

As the Board noted in its prior remand, the claim for a TDIU is a component of the increased rating claim.  It arises from a March 2012 statement in which the Veteran stated that he was no longer working due to his service-connected left hip disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board's remand also noted that the issue of metallosis in the blood was raised by the record in a May 2016 claim, but did not appear to have been adjudicated by the AOJ.  The Board must again refer the matter to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

After conducting a further review of this matter, the Board finds that additional action is warranted before a final decision may be reached. 

Bilateral Shoulders and Wrists

The claims of service connection for a bilateral shoulder condition and bilateral wrist condition must be remanded for issuance of an SOC.  The claims were denied in a February 2017 rating decision.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in May 2017, disagreeing with the rating decision.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Right Ankle

The claim of service connection for a right ankle condition must be remanded to obtain additional private (non-VA) medical records and to arrange for a VA examination.

With regard to the private medical records, the Veteran wrote in his September 2015 NOD that he had sought private treatment for his right ankle.  Likewise, during VA treatment in September 2013, the Veteran identified treatment by a private practitioner, and in March 2015, he indicated two prior surgeries by a private provider.

At present, the claims file contains an October 2013 private operative report, but no other private records pertaining to the right ankle.

Upon the RO's request, the Veteran submitted a VA Form 21-4142a, to authorize VA to obtain those records.  This form was sent to VA's Private Medical Records Retrieval Center, which rejected the request because the "[p]rovider listed is non-private."  This is consistent with the release form wherein the Veteran identified both providers as working at VA facilities.  In fact, the available VA medical records currently contain the treatment records from two of the doctors he identified in his September 2015 NOD.  

However, he wrote in his September 2015 NOD that he "should have gone to the VA for medical attention," at the time of a 2009 injury, but his "family at the time had insurance, so I sought medical attention elsewhere."  This indicates that he had additional non-VA treatment apart from the VA medical treatment identified.  Because those 2009 private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

The Board also finds that a VA examination is needed.  According to the August 2015 rating decision on appeal, the Veteran failed to report to a VA examination scheduled in conjunction with this claim.  In his September 2015 NOD statement, the Veteran wrote that he was never notified of the VA examination scheduled for his ankle.  The Board's review of the claims file is consistent with the Veteran's statement.  It shows that he was scheduled for a VA examination in June 2015, but the examination request was "Cancelled by RO."  It is not clear why the examination request was cancelled.     

In either event, the evidence shows that a VA examination remains necessary to address the complex medical questions raised by the claim.  As he wrote in his September 2015 NOD and a January 2017 statement, the Veteran maintains that he first injured the right ankle in 2009 when his left hip gave out and he rolled the ankle.  He then re-injured it in 2012.  He sought private treatment for the injury.  

An October 2012 VA medical record refers to a "work-related injury" involving the right ankle.  The Board notes that this might indicate a non-service related etiology, but does not exclude the possibility that the "work-related injury" involved him rolling his right ankle when his left hip gave out.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  An August 2015 VA Primary Care note again indicates ongoing pain since 2009 when he rolled his ankle after his hip gave out.  It also indicates a history of two surgeries for the right ankle.  

Under such circumstances, the evidence indicates that a right ankle condition may be related to the service-connected left hip disability.  As such, a VA examination is needed.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Left Hip

With regard to the left hip disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  A VA examination was last conducted in February 2017, but it does not contain the necessary findings.  

Additionally, the VA examination is needed to address the functional limitations during flare-ups.  According to the February 2017 VA examination, the Veteran had flare-ups of pain during which he could not move the joint, and sitting or standing would "lock up" the joint.  On examination, the VA examiner stated that "[a]s the exam is not being conducted during a flare up it is not possible to describe in terms of ROM without resorting to mere speculation."  The VA examiner did not attempt estimate the loss of function during flare-ups.  

In situations where an examination is not conducted after repeated use over time, a VA examiner should estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced.  Id.  

TDIU

The Board finds that the Veteran should be given an additional opportunity to complete a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  His work history is unclear from the evidence of record, so the information in the form is needed to evaluate the claim.  

Moreover, the claim for a TDIU remains intertwined with the left hip issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims of service connection for a bilateral shoulder and bilateral wrist conditions.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including treatment for the right ankle beginning from the 2009 injury.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be given an additional opportunity to complete a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.

5.  After completing all development set forth above, arrange for the Veteran to undergo a VA examination to address the claimed right ankle disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all right ankle disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the condition proximately due to, the result of, or caused by any other medical condition(s), particularly the left hip disability?  If so, please identify the primary medical condition(s).  

In answering question (b), the examiner is asked to address the Veteran's statements that he injured his right ankle in 2009 when his left hip gave out and rolled his right ankle.  The examiner is asked to explain why his statements make it more or less likely that a right ankle condition is secondary to the left hip disability.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his injury and symptoms may be inaccurate or not medically supported.  

(c)  If not caused by another medical condition, has any right ankle disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as the left hip disability?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Additionally, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left hip disability.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left hip condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the left hip condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to comment on and describe the functional impairments caused solely by the service-connected left hip disability as it pertains to the Veteran's ability to function in an occupational environment.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on routine work activities for up to six hours per day, such as interacting with customers/coworkers and using technology, plus other physical activities such as sitting, standing, walking, lifting, carrying, pushing, and pulling, and mental activities such as understanding and remembering instructions, and sustained concentration. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth above, undertake any further action needed as a consequence of that development.  Then, if the full benefits sought have not been granted, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




